Citation Nr: 1707558	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  07-39 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 50 percent for anxiety neurosis and TDIU.  In October 2011 and November 2013, the Board remanded the issues of the rating for anxiety neurosis and a TDIU to the RO for additional development of the record.  

In March 2016, the Board denied an increased rating for anxiety neurosis and remanded the issue of entitlement to a TDIU for additional development.  


REMAND

In the March 2016 Remand instructions, the Board requested that the Veteran be scheduled for a VA examination and the examiner was to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities make him unable to obtain and maintain substantially gainful employment.  The examiner was requested to consider all service-connected disabilities, including a psychiatric disability, lumbosacral spine disability, acne of the face, and status post cyst removal of the penis and scrotum.  

The Veteran was provided a June 2016 VA skin examination and examiner was requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities made the Veteran unable to obtain and maintain substantially gainful employment" and to consider all service-connected disabilities, to include acne of the face, and status post cyst removal of the penis and scrotum.  The examining VA nurse practitioner concluded that the Veteran's service-connected acne of the face and scar due to status post cyst removal of the penis and scrotum will not affect his ability to obtain and maintain substantially gainful employment in any type of work environment.  The examiner further noted that the Veteran had no physical limitations in regard to the service-connected disabilities and thus he was able to perform any physical and sedentary type of employment.  The examiner made no findings as to the effect of the service-connected anxiety neurosis and lumbosacral strain upon the Veteran's ability to secure and follow substantially gainful employment or to otherwise respond to the question as to whether all of the service-connected disabilities in combination made the Veteran unable to obtain or maintain substantially gainful employment.  

Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the June 2016 examination is incomplete and further examination is required.

Clinical documentation dated after April 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for service-connected anxiety neurosis, lumbosacral strain, facial acne, and penile and scrotal cyst removal residuals after April 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records that are not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, including treatment provided after April 2016.  

3.  Schedule the Veteran for a VA examination to determine the nature and severity of the service-connected disabilities and their impact upon employability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  Service connection is currently in effect for anxiety neurosis, lumbosacral strain, facial acne, and penile and scrotal cyst removal residuals.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the service-connected disabilities make the Veteran unable to secure or maintain substantially gainful employment.  If the Veteran is found able to secure and to maintain substantially gainful employment, the examiner should state what type of employment and what work limitations or accommodations would be required due to the service-connected disabilities.

4.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

